
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


EXECUTION COPY


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is
dated as of the 1st day of June 2003, by any between WILLIS GROUP HOLDINGS
LIMITED, a company established under the laws of Bermuda ("Willis Holdings"),
WILLIS NORTH AMERICA, INC. ("Willis US", and collectively with Willis Holdings,
"Employer") and JOSEPH J. PLUMERI ("Executive").

        WHEREAS, on October 15, 2000 (the "Commencement Date"), Willis US and
Willis Group Limited (f/k/a/ Willis Group plc, "Willis UK") entered into an
employment agreement in order to employ Executive as Executive Chairman of
Willis US and Chairman and Chief Executive Officer of Willis UK, among other
things; and

        WHEREAS, effective on or about May 8, 2001, as a result of the exchange
of ordinary shares of TA I Limited, a company established under the laws of
England and Wales and the former ultimate parent company of Willis UK and
Willis US, for shares of common stock of Willis Holdings (such stock, "Holdings
Stock"), Willis Holdings instead become the ultimate parent company of TA I
Limited, Willis US and Willis UK (the "Share Exchange"); and

        WHEREAS, in connection with the Share Exchange, as of March 26, 2001,
Willis US and Willis UK, along with Willis Holdings (collectively, the "Willis
Group") agreed to amend and restate this Agreement (the "First Restatement");
and

        WHEREAS, Willis Holdings, as the ultimate parent of Willis US, desires
to become jointly and severally liable with Willis US for all obligations
hereunder; and

        WHEREAS, the parties desire to make certain changes to the First
Restatement including, among other things, to (i) extend the term of this
Agreement and additional three years from the date the First Restatement would
otherwise have expired, and (ii) make certain changes in the provisions with
regard to Executive's Holding Stock (and options to purchase Holdings Stock);
and

        WHEREAS, Executive desires to accept such changes on the terms and
conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

        1.     Employment, Compensation and Benefits.    During the period of
this Agreement, Employer agrees to employ Executive in the capacity, to pay the
remuneration, and to provide the benefits, described below.

        (a)   Titles and Duties

        (i)    During the Term (as defined in Section 2 herein), Executive shall
be employed as Executive Chairman of Willis US, and shall hold the offices of
Executive Chairman and Chief Executive Officer of Willis Holdings and Willis US
and the officers of Chairman, Chief Executive Officer and Senior Managing
Director of Willis UK. During the Term, Executive shall also be a member of the
Board of Directors of Willis Holdings (the "Board") (or such other most senior
governing board of Willis Holdings) and Executive Committee of Willis Holdings,
Willis UK and Willis US. Executive shall also be appointed to such senior
director and executive positions, as the Board, after consultation with
Executive, deems appropriate, of each subsidiary of Willis Holdings.

        (ii)   Executive shall have the customary duties, responsibilities and
authority of a chairman and a chief executive officer at a corporation of a
similar size and status as the Willis Group.

--------------------------------------------------------------------------------




        (iii)  Executive shall report directly to the Board.

        (iv)  Executive's principal office shall be located at an office of
Willis US in Manhattan, New York City, New York.

        (b)   Remuneration

        (i)    Basic Salary.    Beginning on the Commencement Date, Executive's
base salary shall be at the rate of $1,000,000 per annum, payable in the United
States in accordance with Willis U.S.'s normal payroll practices. On each
anniversary of the Commencement Date, the amount of Executive's Base Salary
shall be reviewed and may, at the discretion of the Board, be adjusted (but
never below the then Base Salary). Any such increased amount shall constitute
"Base Salary" hereunder. Unless otherwise specified hereunder, all dollar
amounts referred to in this Agreement are in U.S. dollars and all amounts are to
be paid in the United States.

        (ii)   Bonus.    So long as Executive remains employed hereunder,
Executive shall, unless otherwise waived in writing by Executive, receive an
annual cash bonus (a "Guaranteed Bonus") equal to 100% of Executive's Base
Salary, in respect of each fiscal year ending during the Term (the "Fiscal
Year"), other than for Fiscal Years 2002 and 2003 (and, subject to Section 3 of
this Agreement, prorated based on the period within the Term for any partial
Fiscal Year ending after the Term); the amount of which shall be payable within
the first quarter following the end of each such Fiscal Year. An additional
annual or other bonus amount in excess of the Guaranteed Bonus shall be payable
to Executive if extraordinary performance targets, established at the beginning
of each Fiscal Year by the Board after consultation with the Executive, are
achieved.

        (iii)  Deferral of Receipt of Remuneration.    Executive shall have the
right to defer, on an annual basis, receipt of his Base Salary and Guaranteed
Bonus to the full extent provided and otherwise in accordance with the terms of
Employer's deferred compensation plan in which Executive participates (or any
successor plan thereto) as in effect from time to time (the "Deferred
Compensation Plan").

        (c)   Benefits

        (i)    Willis US Plans Generally.    Employer shall provide, or shall
cause to be provided, Executive with those benefits, including medical, life
insurance, disability, pension and other benefit programs, plans and practices
to which similarly-situated, full time executive employees of Willis US and its
subsidiaries (commensurate with Executive's position with Willis US) are
entitled (under the applicable benefit plans as in effect as of the Commencement
Date or as may be amended from time to time), as set forth in the Staff Handbook
(the "Company Plans"), as well as fringe benefits commensurate with the
Executive's position, including, at Employer's expense, reasonable availability
of private air transportation, as determined appropriate for business travel by
Executive in his reasonable, good faith discretion and, when reasonably
necessary for security reasons, personal travel of Executive and his family,
unless otherwise expressly waived by Executive in writing.

        (ii)   Deferred Compensation Benefit.    So long as Executive remains
employed by Employer hereunder, beginning on October 15, 2003, Executive shall
be entitled to receive an annual deferred compensation credit of $800,000 (the
"Deferred Compensation Benefit") under the Deferred Compensation Plan in respect
of the Contract Year beginning on October 15, 2003 and each full (or partial)
Contract Year occurring thereafter. Each such Deferred Compensation Benefit
shall be credited to an account established for Executive under the Deferred
Compensation Plan (the "Deferral Account") in four equal installments of
$200,000 each, beginning on January 14, April 14, July 14, and October 14 of
each Contract Year in respect of which such Deferred Compensation Benefit is
being credited. Notwithstanding anything set forth in this Agreement to the
contrary, Executive shall be (A) entitled to receive an additional Deferred

2

--------------------------------------------------------------------------------




Compensation Benefit credit in respect of the Contract Year ending on
October 15, 2003, of which one-half shall be credited on each of July 14, 2003
and October 14, 2003 and (B) on each date that any Deferred Compensation Benefit
is credited to the Deferral Account, Executive shall be vested in, but not then
entitled to payment of, such credited amount. Subject to the foregoing, all
Deferred Compensation Benefits shall otherwise be treated under the Deferred
Compensation Plan in the same manner (including, without limitation but subject
to Section 3(a)(ii) below) as any elective deferrals of Base Salary and
Guaranteed Bonus amounts made by Executive under the Deferred Compensation Plan
as provided in Section 1(b)(iii) above.

        (d)   U.K. Corporate Housing.    In addition to the benefits provided in
Section 1(c)(i), above, Employer shall make available, or cause to be made
available, for use by Executive (and make payment of all rent, broker's fees and
other related expenses for) an apartment in London, England, suitable to
Executive's status in his role as Executive Chairman and Chief Executive Officer
of Willis Holdings. Such apartment shall be either the apartment made available
to Executive as of the date hereof or another apartment comparable thereto, as
mutually and reasonably agreed upon by the Board and Executive.

        (e)   Other Expenses.    All expenses of Executive incurred in
connection with the performance of his services hereunder or prior hereto, other
than with respect to the commutation by Executive from his home in New Jersey to
his office in New York City, shall be payable or reimbursed by Employer
(including but not limited to those fringe benefits set forth in
Sections 1(c)(i) and 1(d), above) and, to the extent, if any, such benefits
would be taxable to Executive, shall be grossed up by Employer such that
Executive has no after-tax cost for such expenses or additional gross-up amount.

        (f)    Indemnification.    Employer shall provide Executive with
Directors and Officers and Errors and Omissions insurance in amounts reasonably
acceptable to Executive. Willis Holdings and Willis US each agrees, and shall
cause their respective subsidiaries to agree, to indemnify and defend Executive,
to the fullest extent permitted by applicable law and by their respective
Articles of Incorporation and by-laws (or the applicable equivalent governing
documents), with respect to any and all claims which arise from or relate to
Executive's duties as an officer, member of the Board (and any other board of
directors (or equivalent governing entity) of Willis UK, Willis US or any of
their affiliates), employee of Willis US, and duties performed in connection
with the officers of Willis UK and Willis Holdings held by Executive, or as a
fiduciary of any employee benefit plan or a similar capacity with any other
entity for which Executive is performing services at Employer's request, whether
performed heretofore or hereafter.

        (g)   Equity Participation

        (i)    General.    On or about the Commencement Date, Executive invested
$5,000,000 to purchase 1,721,407 shares of Holdings Stock ("Purchased Shares"),
at a per share purchase price equal to £2.00 (the "Initial Price Per Share").
For each Purchased Share, Executive was granted an option to purchase three
(3) shares of Holdings Stock, at a per share exercise price equal to the Initial
Price Per Share (the "Options"). The foregoing equity arrangements, to the
extent not inconsistent with this Section 1(g), are governed by the terms and
conditions of certain documents, including the Management Shareholder and
Subscription Agreement dated as of October 15, 2000 by and among Willis
Holdings, Mourant & Co. Trustees Limited and Executive as amended to give effect
to the Share Exchange by a global amendment effective May 8, 2001 (the
"Subscription Agreement"), the Amended and Restated 1998 Share Purchase and
Option Plan for Key Executives of Willis Holdings, and the Share Option
Agreement (the "Share Option Agreement"), the Sale Participation Agreement, and
the Registration Rights Agreement (each entered into by Executive as of
October 15, 2000 and amended by a global amendment dated as of May 8, 2001) (all
such agreements and documents collectively, the "Equity Participation Plan
Agreements").

3

--------------------------------------------------------------------------------

        (ii)   Amendments to Equity Participation Plan
Agreements.    Notwithstanding anything set forth in this Agreement or the
Equity Participation Plan Agreements to the contrary, Willis Holdings shall, and
shall cause the Trinity Trustee (as such term is defined in the Subscription
Agreement) to, agree to amend the Subscription Agreement (and the Subscription
Agreement is hereby deemed to be amended), effective as of the date hereof, as
follows: (A) to the extent not previously contained therein, to incorporate the
terms set forth in the Addendum attached to this Agreement into the Subscription
Agreement; and (B) to provide that, subject only to the limitations on transfer
set forth in Section 3 of the Subscription Agreement (but not subject to the
transfer restrictions in Section 4 of the Subscription Agreement), Executive
may:

        (I)   so long as Executive remains employed with the Willis Group, sell
or otherwise dispose of such number of shares of his Holding Stock equal to, at
any given time following the date of this Agreement, up to a percentage of the
sum of (x) the aggregate number of his Purchased Shares and (y) the total of
(aa) the aggregate number of shares of Holdings Stock subject to vested (but
unexercised) Options ("Available Option Shares") and (bb) the aggregate number
of shares previously issued upon Executive's exercise of Options ("Option
Shares"), which percentage shall be equal to a fraction, the numerator of which
will be the aggregate number of shares of Holdings Stock (as of the date that is
ten business days, prior to the date on which Executive intends to sell or
otherwise dispose of his Holdings Stock (the "Determination Date")) sold or
otherwise disposed of on or prior thereto by Profit Sharing (Overseas) Limited
Partnership and its affiliates ("together, the "KKR Partnerships") to any person
or entity (other than an affiliate of any KKR Partnership or any member of the
Willis Group) and the denominator of which will be the aggregate number of
shares of Holdings Stock (or TA I Limited, as applicable) held, as of the
Commencement Date, by the KKR Partnerships; and

        (II)  at such time as Executive ceases to be employed by the Willis
Group, sell or otherwise dispose of all or any portion of Executive's Purchased
Shares and Option Shares (which includes any Available Option Shares that become
Option Shares) not previously sold or otherwise disposed of by Executive.

        (iii)  Right of First Refusal.    Willis Holdings and Executive hereby
acknowledge that the criteria pertaining to the expiration of the right of first
refusal set forth in Section 5 of the Subscription Agreement have been met such
that such right of first refusal no longer applies to Executive's Holdings
Stock.

        (h)   Executive shall be entitled to vacation time and holidays as are
provided in general to executive employees of Willis US but shall, in any event,
be entitled to no less than four (4) weeks of vacation per year. Any unused days
accrued in a particular year may not be carried over to a subsequent year.

        2.     Term and Termination

        (a)   Term.    This Agreement shall become effective as of the
Commencement Date. Unless terminated earlier pursuant to Section 2(b), below,
Executive's employment hereunder shall remain in effect until the day after the
eighth anniversary of the Commencement Date. For purposes of this Agreement, the
eight-year employment term (which began on the Commencement Date) shall be
deemed to be the "Term", and each twelve-month period commencing on the
Commencement Date and on each anniversary thereof occurring during the Term
shall be deemed to be a "Contract Year".

        (b)   Termination.    The Term shall terminate on the earlier to occur
of (i) the expiration of the Term and (ii) the date upon which Executive's
employment is terminated by Employer or Executive. Subject to the conditions and
procedures of Section 3(d)(iii) and (iv), below, either party may terminate the
Term and Executive's employment at any time by providing 90 days' prior written
notice to the other party of the termination of Executive's employment. A
termination by either Employer shall be

4

--------------------------------------------------------------------------------


deemed a termination by the Employer and all other members of the Willis Group
and their respective subsidiaries.

        3.     Effect of Certain Terminations

        (a)   Termination without Cause by Employer or Resignation with Good
Reason by Executive.    If at any time during the Term, Employer terminates
Executive without Cause (as defined below) or the Executive terminates his
employment with the Willis Group for Good Reason (as defined below), Executive
shall be entitled to the following:

        (i)    Within thirty (30) days after such termination, Employer shall
pay to Executive an amount equal to the sum of (x) the lesser of (A) the product
of two times his Base Salary and Guaranteed Bonus (or, in the event the
Executive is not entitled to receive a Guaranteed Bonus in respect of the Fiscal
Year in which termination occurs, $1,000,000 (the "Deemed Bonus")) and
(B) Executive's Base Salary and Guaranteed Bonus (or Deemed Bonus, as
applicable), payable for the balance of the Term and (y) his Accrued Amounts (as
defined below); provided, however, if (I) after the occurrence of a Change in
Control (as defined in the Share Option Agreement) (or prior thereto, at the
direction of an anticipated successor or otherwise in connection therewith),
Executive's employment is terminated for any reason by Employer (or their
respective successors) or (II) after the occurrence of a Change in Control,
Executive's employment is terminated by Executive with or without Good Reason,
then, in lieu of Executive's entitlements pursuant to Section 3(a)(i)(x), above,
Employer (or its applicable successor) shall be required to pay Executive,
within thirty (30) days after such termination, an amount equal to the product
of three times the sum of his Base Salary and Guaranteed Bonus (or Deemed Bonus,
as applicable); and

        (ii)   Employer shall provide, or shall case to be provided, Executive
with his Accrued Rights (as defined below); provided, however, that any Deferred
Compensation Benefit that would otherwise have been credited to Executive's
Deferral Account pursuant to Section 1(c)(ii) above if Executive had remained
employed by Employer hereunder for the balance of the Term shall instead be
credited in full to the Deferral Account effective as of the date of such
termination, and all Deferred Compensation Benefits then credited to the
Deferral Account shall otherwise be paid to Executive pursuant to and in
accordance with the provisions of the Deferred Compensation Plan.

        (b)   Other Terminations.    In the case of any other termination not
covered by Section 3(a) alone, Executive shall only be entitled to his Accrued
Amounts and Accrued Rights; provided, however, that after the occurrence of a
Change in Control, if Executive terminates his employment without Good Reason,
Executive's Deferred Compensation Benefits shall be credited and payable in the
same manner and pursuant to the same terms as set forth in
Section 3(a)(ii) above.

        (c)   No Mitigation; No Offset.    The amounts due under Section 3(a)
shall be paid without any obligation of mitigation or offset for future earnings
or other amounts, and shall be paid without setoff, counterclaims or defense;
provided, however, that such amounts shall be offset by any amounts payable to
Executive pursuant to other severance plans of the Willis Group.

        (d)   Definitions.    For purposes of this Agreement, the capitalized
terms used above shall have the following meanings:

        (i)    "Accrued Amounts" shall mean (x) all accrued but unpaid Base
Salary and vacation pay, (y) any bonus due but unpaid for any completed Fiscal
Year and (z) in respect of the Fiscal Year in which the termination occurs,
payment of an amount (the "Prorated Bonus") equal to pro rated portion of either
(aa) the Guaranteed Bonus or (bb) if Executive is not entitled to receive a
Guaranteed Bonus for such Fiscal Year, the Deemed Bonus; provided, however, that
upon a termination of Executive's employment for Cause or by Executive without
Good Reason (other than as a result of death, Disability or Retirement (as
defined below)) prior to the end of the

5

--------------------------------------------------------------------------------

Term, "Accrued Amounts" shall not include a Prorated Bonus in respect of the
Fiscal Year in which the termination occurs.

        (ii)   "Accrued Rights" shall mean any amounts or benefits due to
Executive under any benefit or equity plan or program (other than a severance
plan), and Executive's rights under Sections 1(c), 1(e), 1(f), 4 and 7 hereof.

        (iii)  "Cause" shall mean (A) Executive's conviction of, or pleading
nolo contendere to, a felony or misdemeanour involving sexual misconduct (other
than a traffic infraction not involving actual imprisonment), (B) Executive's
willful and continuous misconduct with regard to his material duties and
responsibilities which causes demonstrable harm of a material nature
(C) Executive's serious or persistent breach of Executive's material obligations
under this Agreement (including any repeated failure to abide by the legal,
written directives presented to him by the Board, which directives are not in
violation of Section 1(a)(ii) hereof) or (D) gross negligence (other then as a
result of physical or mental impairment) with regard to his duties; provided,
that, in the case of (B), (C) and (D), above, such misconduct, breach or
negligence was not resolved or cured within fifteen (15) days following the
applicable Employer's written notice to Executive of the Employer's intention to
terminate Executive's employment for Cause as a result of such circumstances,
which notice (pursuant to Section 2(b)) describes such circumstances with
sufficient particularity to give Executive a reasonable opportunity to resolve
or cure any such misconduct, breach or negligence. For purposes of this
definition, an act (or omission) shall not be deemed "willful", if, in the good
faith belief of Executive, such act (or omission) was in the best interests of
the Willis Group (or any of their respective subsidiaries), and such belief was
reasonable.

        (iv)  "Good Reason" shall mean Executive terminates his employment as a
result of (A) any diminution by any member of the Willis Group of his titles,
positions or status within the Willis Group, without Executive's written consent
thereof, (B) any material diminution of his duties, responsibilities or
authority, or the assignment to him of any duties materially inconsistent with
his positions within the Willis Group, without Executive's written consent
thereof, (C) any relocation of his principal office from New York, New York,
without Executive's written consent thereof, (D) any material breach of this
Agreement by Employer, (E) the occurrence of a Change in Control or (F) the
Board repeatedly overrides, supersedes or disregards reasonable decisions by
Executive or recommendations made by Executive to the Board, such that the Board
materially interferes with Executive's ability to effectively function as the
Executive Chairman and Chief Executive Officer, or the Board otherwise takes
actions that constructively represent a lack of confidence in Executive's
ability to perform his duties and responsibilities; provided, that in all cases
(other than (E) above), such action or breach is not resolved or cured within
fifteen (15) days following Executive's written notice (pursuant to
Section 2(b)) to Employer of the event that he asserts is the basis for Good
Reason, and which event or behavior Employer does not resolve or cure during
such 15-day period.

        (v)   "Retirement" shall mean Executive's termination of employment with
the Willis Group after Executive has been employed with the Willis Group for at
least five years following the Commencement Date.

        (e)   Disability Termination. Employer may terminate Executive's
employment as a result of a "Disability" if Executive, as a result of mental or
physical incapacity, has been unable to perform his material duties for six
(6) consecutive months (or 180 days in any 360-day period). Such termination
shall be only permitted while Executive is still so disabled and shall be
effective on thirty (30) days written notice to Executive, provided that such
termination shall not be effective if Executive returns to full time performance
of his material duties within such thirty (30) day period and continues in such
full time capacity (which full time status shall be deemed to continue even in
the event that vacation or

6

--------------------------------------------------------------------------------

intermittent and de minimis sick leave is taken) for six (6) consecutive months
thereafter. For the avoidance of doubt, in the event that Executive does return
to full time performance but does not continue in such full time capacity for
six (6)) consecutive months thereafter, the termination shall be deemed
effective on thirty (30) days written notice following the most recent date that
Executive fails to continue in such full time capacity.

        4.     Excise Tax

        (a)   In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by Employer, any of Employer's affiliates,
one or more trusts established by Employer for the benefit of its employees, or
any other person or entity, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right, phantom equity awards or similar right, or the lapse or
termination of any restriction on the vesting or exercisability of any of the
foregoing) (a "Payment") would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code") by
reason of being "contingent on a change in ownership or control" of Willis US or
Willis Holdings, within Section 280G of the Code (or any successor provision
thereto) or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the "Excise Tax"), then Executive shall
be entitled to receive an additional payment or payments (a "Gross-Up Payment")
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

        (b)   Subject to the provisions of Section 4(a) hereof, all
determinations required to be made under this Section 4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized certified public accounting firm as may be designated
by Employer, and reasonably satisfactory to Executive (the "Accounting Firm"),
which shall provide detailed supporting calculations both to Employer and
Executive within fifteen (15) business days of Termination Date, or such earlier
time as is requested by Employer; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive's residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by Employer. Any
Gross-Up Payment, as determined pursuant to this Section 4, shall be paid by
Employer to Executive (or to the appropriate taxing authority on Executive's
behalf) when due immediately prior to the date Executive is required to make
payment of any excise Tax or other taxes. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall so indicate to Executive in
writing, with an opinion that Executive has substantial authority not to report
any Excise Tax on his/her federal state, local income or other tax return. Any
determination by the Accounting Firm shall be binding upon Employer and the
Executive absent a contrary determination by the Internal Revenue Service or a
court of competent jurisdiction; provided, however, that no such determination
shall eliminate or reduce Employer's obligation to provide any Gross-Up Payment
that shall be due as a result of such contrary determination. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding state or
local tax law at the time of any determination by the

7

--------------------------------------------------------------------------------


Accounting Firm hereunder, it is possible that the amount of the Gross-Up
Payment determined by the Accounting Firm to be due to (or on behalf of)
Executive was lower than the amount actually due ("Underpayment"). In the event
that the Employer exhausts its remedies pursuant to Section 4(c) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred as promptly as
possible and notify Employer and Executive of such calculations, and any such
Underpayment (including the Gross-Up Payment to Executive) shall be promptly
paid by Employer to or for the benefit of Executive within five (5) business
days after receipt of such determination and calculations.

        (c)   Executive shall notify Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Employer of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise Employer of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to Employer (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If Employer notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give
Employer any information which is in Executive's possession reasonably requested
by Employer relating to such claim, (ii) take such action in connection with
contesting such claim as Employer shall reasonably request in writing from time
to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by Employer,
(iii) cooperate with Employer in good faith in order to effectively contest such
claim, and (iv) permit Employer to participate in any proceedings relating to
such claim; provided, however, that Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), Employer shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Employer shall determine;
provided, further, that if Employer directs Executive to pay such claim and sue
for a refund, Employer shall pay the amount of such claim to Executive, and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment (including the applicable Gross-Up Payment); provided,
further, that if Executive is required to extend the statute of limitations to
enable Employer to contest such claim, Executive may limit this extension solely
to such contested amount. Employer's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

        (d)   If, after the receipt by Executive of an amount paid by Employer
pursuant to this Section 4, Executive becomes entitled to receive any refund
with respect to a Gross-Up Payment, Executive shall (subject to Employer's
complying with the requirements of Section 4(c)) promptly pay to Employer the
amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto).

        5.     Ownership of Business.    All business activity participated in
by Executive as an employee of Employer, and Executive's execution of his duties
and responsibilities to the Willis Group and their

8

--------------------------------------------------------------------------------


related entities as set forth in Section 1(a), above (the "Business Activity")
shall be conducted solely on behalf of Employer and their related entities.
Executive shall have no right to share in any commission or fee resulting from
such Business Activity, other than the compensation referred to in Section 1(b),
above, and any monies due to any member of the Willis Group or their related
entities as a result of Business Activity which may be collected by Executive on
behalf of the Willis Group or their related entities shall be promptly paid over
to of the Willis Group or their related entities, as applicable.

        6.     Confidential Information; Noncompetition and
Nonsolicitation.    In consideration of Employer entering into this Agreement
with Executive, Executive hereby agrees effective as of the Effective Date that,
without Employer's prior written consent, Executive shall not:

        (a)   While employed and at any time thereafter, directly or indirectly,
disclose any Confidential Information (as defined below) pertaining to the
business of any member of the Restricted Group (as defined below), except when
required by law; or

        (b)   At any time during Executive's employment with Employer and
thereafter during the Noncompete period, directly or indirectly (i) be engaged
in or have financial interest (other than an ownership position of less than 5%
in any company whose shares are publicly traded or any non-voting
non-convertible debt securities in any company or through a mutual fund, private
equity fund or other pooled account in which Executive has no discretion as to
investment decisions) in any business in Competition (as defined below) with the
Restricted Group (as defined below), (ii) solicit, accept or perform, other than
on the Restricted Group's behalf, (x) insurance or fidelity or surety bond
brokerage, or agency, business, (y) risk management, claims administration,
self-insurance, or related consulting or (z) any other material types of
business performed by the Restricted Group for any client with whom Executive
has had business dealings, or any prospective client from whom Executive has
materially participated in soliciting business, in either case on behalf of the
Restricted Group within the last twelve (12) months of Executive's employment
with Employer or (iii) other than in performing his duties for the Restricted
Group, solicit any person who is or has been employed by any member of the
Restricted Group at any time during the 6 months prior to the date of such
solicitation to Compete with any member of the Restricted Group, provided that
the foregoing shall not prevent Executive from serving as a reference for any
given individual employee.

        (c)   As used in this Agreement, the term "Confidential Information"
means all non-public information (were such information is not otherwise public
as a result of Executive's breach of this Section 6) concerning the financial
data, strategic business plans, and other non-public, proprietary, and
confidential information of any member of the Willis Group or any of their
subsidiaries (the "Restricted Group") as in existence during Executive's
employment with, or performance of any consulting services for, Employer (and/or
any other member of the Restricted Group) and as of the date of any termination
of such employment or such performance of services. As used in this Agreement, a
business shall be in "Competition" if, at the time of Executive joining such
business, it is principally engaged in (i) the insurance or surety or fidelity
bond brokerage, or agency, business, (ii) risk management, claims
administration, self-insurance, or risk management consulting, (iii) other
material business performed by any member of the Restricted Group at the time of
Executive's termination of employment or (iv) if it is a business in which any
member of the Restricted Group has taken material steps toward engaging. The
Executive shall not be in competition if he is involved in a portion of a
business of a competitor that is itself not in Competition. Finally the
"Noncompete Period" shall mean upon a termination of employment at any time
prior to the end of the Term, the lesser of (x) twenty-four (24) months and
(y) the remainder of the Term; provided, however, that in no event shall the
Noncompete Period be less than twelve (12) months.

        7.     Miscellaneous

        (a)   Integrated Agreement.    Except as otherwise provided in this
Section 6, this document, together with the letter agreement dated as of
March 26, 2001, which shall remain in full force and effect,

9

--------------------------------------------------------------------------------

embodies the complete understanding and agreement of the parties hereto relating
to Executive's employment; provided, however, that, except as otherwise provided
in Section 1(g), above, this Agreement shall be in addition to and not in lieu
of the agreements relating to Executive's subscription to, purchase of, and
option to purchase, Holdings Stock, as referenced in Section 1(g), above. This
Agreement may not be amended or terminated orally, but only by a writing
executed by the parties hereto.

        (b)   Severability; Effect of Certain Securities Laws and Other
Restrictions.    If any term of this Agreement is rendered, declared or held to
be invalid or unenforceable by any judicial, legislative or administrative
action, the remaining provisions hereof shall remain in full force and effect,
shall in no way be affected, impaired or invalidated, and shall be enforced to
the full extent permitted by law and equity. In addition, notwithstanding
anything set forth in this Agreement to the contrary, in the event and to the
extent that any term of this Agreement (or benefit provided hereunder) is or
becomes prohibited by applicable securities laws (and any rules or regulations
promulgated thereunder) or rules or regulations of any exchange on which
Holdings Stock is traded, such term or benefit shall be suspended unless and
until such term or benefit ceases to be prohibited by such laws, rules or
regulations, and Executive hereby acknowledges and agrees that any such
suspension will not constitute a breach of this Agreement by Employer.

        (c)   Notices.    Any notices given pursuant to this Agreement shall be
sent by certified mail or a nationally recognized courier service, with proof of
delivery, to the addresses set forth below (or, in the event of an address
change by either party, to the then-current address of the party, as specified
in any written change-of-address notice properly furnished under this
Section 7(c)).

 
   
If to Employer, then to:   Willis North America, Inc.
26 Century Boulevard
Nashville, Tennessee 37214
Attention: Mary Caizzo, Esq.
-and-        
 
Willis Group Holdings Limited
c/o Willis of New York, Inc.
7 Hanover Square
New York, New York 10004
Attention: William Bowden, Esq.
With a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alvin Brown, Esq.
If to Executive:
 
To Executive's most recent address set forth in the personnel records of
Willis US
With copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Michael S. Sirkin, Esq.

        (d)   Governing Law; Remedies.    The substantive laws of New York shall
govern this Agreement, without giving effect to its conflicts of law principles.
Any disputes or issues arising out of or relating to any equity in Willis
Holdings that Executive has received or may become entitled to receive shall
also be governed by the laws of the State of New York or, with respect to any
stock options granted on Holdings Stock (except to the extent it involves
interpretation under the Employment Agreement), the laws of Bermuda, without
regard to conflicts of law principles in any event. Executive acknowledges

10

--------------------------------------------------------------------------------


that there is no adequate remedy at law for any breach of the provisions of
Section 6 of this Agreement and that, in addition to any other remedies to which
it may otherwise be entitled as a matter of law, Employer shall be entitled to
injunctive relief in the event of any such breach.

        (e)   Waiver.    The waiver by any party of any breach of this Agreement
shall not operate or be construed as a waiver of that party's rights upon any
subsequent or different breach.

        (f)    Successors and Assigns; Third-Party Beneficiaries.    This
Agreement shall inure to the benefit of and be binding upon and enforceable
against the heirs, legal representatives and assigns of Executive and the
successors and permitted assigns of Employer. Any amounts due Executive as of
his death shall be paid to his designated beneficiary, or if none, his estate.
Willis Holdings' direct and indirect subsidiaries are intended third-party
beneficiaries of all promises and convenants made by Executive herein in favor
of Willis US in Section 6 hereof. As such, insofar as they are affected by any
breach of this Agreement by Executive, Willis Holdings' direct and indirect
subsidiaries may enforce Executive's covenants and promises herein to the same
extent that Employer has a right to do so. Neither Willis Holdings nor Willis US
may assign this Agreement or its rights hereunder except as part of a sale of,
and to the acquirer of, all or substantially all of the securities and/or assets
of Willis Holdings or Willis US and then only if the assignee and the ultimate
parent entity of the assignee (if applicable) promptly deliver to Executive a
written assumption of the obligations hereunder in a form reasonably acceptable
to Executive (or, to the extent otherwise required to bind an entity other than
an entity incorporated under the laws of the United States, the equivalent
documentation therefor).

        (g)   Counterparts.    This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

        (h)   Legal Fees.    Employer shall promptly pay Executive's reasonable
legal and financial advisory fees incurred in connection with entering into this
Agreement and shall, to the extent such amounts would be taxable to Executive,
fully gross up such payments so that Executive shall have no net after-tax cost
in respect of such payments.

        (i)    Arbitration.    Any dispute hereunder or with regard to any
document or agreement referred to herein, other than injunctive relief under
Section 7(d) hereof, shall be resolved by arbitration before the American
Arbitration Association in New York City, New York. The determination of the
arbitrator shall be final and binding on the parties hereto and may be entered
in any court of competent jurisdiction. In the event of any arbitration or other
disputes with regard to this Agreement or any other document or agreement
referred to herein, Employer shall pay Executive's legal fees and disbursements
promptly upon presentation of invoices thereof, subject to an obligation of
Executive to repay such amounts if an arbitrator finds Executive's positions in
such arbitration or dispute to have been frivolous or made in bad faith.

        (j)    Jurisdiction.    Willis US and Willis Holdings each hereby
consents to the jurisdiction of the federal and state courts in the State of New
York, irrevocable waives any objection it may now or hereafter have to laying of
the venue of any suit, action, or proceeding in connection with this Agreement
in any such court, and agrees that service upon it shall be sufficient if made
by registered mail, and agrees not to asset the defense of forum nonconveniens.

        (k)   Joint and Several Liability.    Willis US and Willis Holdings
shall each be jointly and severally liable to Executive for all obligations of
Employer hereunder and, in the event of any failure of such obligations to be
timely fulfilled, Executive may seek applicable remedies against either
Willis US or Willis Holdings, or both, without adversely affecting his rights
under this Agreement. Any determination by an arbitrator against either
Willis US or Willis Holdings shall be deemed a determination with regard to both
such entities.

[Signatures on next page]

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Second Amended
and Restated Employment Agreement as of the date first above written.

 
 
 
   
WILLIS NORTH AMERICA, INC.    
By:
/s/  WILLIAM P BOWDEN JR.      

--------------------------------------------------------------------------------


 
 
Name:
William P Bowden Jr.

--------------------------------------------------------------------------------


 
 
Title:
Group General Counsel

--------------------------------------------------------------------------------


 
 
AND, signed as a Deed and delivered
)
 
/s/  PERRY GOLKIN      

--------------------------------------------------------------------------------

By WILLIS GROUP HOLDINGS )   Director LIMITED )             /s/  SCOTT C.
NUTTALL      

--------------------------------------------------------------------------------

        Director/Secretary
EXECUTIVE:
 
 
/s/  JOSEPH J. PLUMERI      

--------------------------------------------------------------------------------


 
  Joseph J. Plumeri    

12

--------------------------------------------------------------------------------

ADDENDUM TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Effect of Certain Events on Option Shares and Options to Purchase Holding Stock

--------------------------------------------------------------------------------

Event


--------------------------------------------------------------------------------

  Holdings Stock held by Executive upon exercise of vested Options and not
theretofore sold ("Option Shares")(1)

--------------------------------------------------------------------------------

  Options on Holdings Stock held
by Executive ("Options")

--------------------------------------------------------------------------------

Death/Disability   No Call.   No Call.
  
All Options become fully vested (to the extent not already vested and
exercised). All Options remain outstanding for two years following termination.
Termination for Cause
 
Right to call at FMV, any Option Shares not previously sold, with FMV to be
calculated on the 90th day following the date of press release announcing
termination of employment, within such 90-day period.
 
If call not exercised, Executive may sell or retain Option Shares.
 
Right to call vested but unexercised Options at FMV (as calculated for Option
Shares) over exercise price during same 90-day call period for Option Shares;
unvested Options terminate immediately without payment.
  
If call not exercised, Options may be exercised no later than 120 days after the
date of such press release.
Prohibited Transfers(2)
 
Right to call at lesser of FMV and exercise price.
 
If call not exercised, Executive may sell or retain Option Shares.
 
All Options terminate immediately without payment.
Quit Without Good Reason (other than Retirement (as Defined in the Subscription
Agreement))
 
Right to call at FMV, with FMV any Option Shares not previously sold, to be
calculated on the 90th day following the date of press release announcing
termination of employment, within such 90-day period.
  
If call not exercised, Executive may sell or retain Option Shares.
 
Right to call vested but unexercised Options at FMV (as calculated for Option
Shares) over exercise price during same 90-day call period for Option Shares;
unvested Options terminate immediately without payment.
  
If call not exercised, all then vested Options remain outstanding for two years
following termination.
Termination without Cause/Quit for Good Reason/Retirement
 
No Call.
 
No Call.
  
Upon Termination without Cause or quit for Good Reason, the vesting of Options
that otherwise would have occurred in the 12-month period following such
termination will accelerate. All then vested Options remain outstanding for two
years following termination; unvested Options terminate immediately without
payment.
Change in Control
 
Already fully vested.
 
All Options become fully vested (to the extent not already vested and
exercised).

--------------------------------------------------------------------------------

(1)For the avoidance of doubt, pursuant to Section 4.3(b) of his Share Option
Agreement and to the extent not prohibited by applicable securities laws or
exchange rules, Executive may effectuate a "cashless exercise" of his vested
Options pursuant to a broker/dealer arrangement to cover exercise price and
income tax withholding requirements.

(2)Prohibited Transfers do not include a transfer of any Holdings Stock or
vested Options held by Executive to a charitable organization (which qualifies
under Section 501(c) of the Internal Revenue Code) following reasonable advance
written notice to Willis Holdings of such intended transfer and execution by the
transferee of an agreement to be bound by the same terms and conditions as
Executive with respect to the treatment of Executive's Holdings Stock and vested
Options.

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
